J-S09037-22

                                   2022 PA Super 71


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES DAVIS                              :
                                               :
                      Appellant                :   No. 1049 EDA 2021

             Appeal from the Judgment of Sentence Entered April 29, 2021
     In the Court of Common Pleas of Pike County Criminal Division at No(s): CP-
                                52-CR-0000014-2020


BEFORE:       LAZARUS, J., KUNSELMAN, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                               FILED APRIL 20, 2022

        Appellant, Charles Davis, appeals from the judgment of sentence

entered in the Court of Common Pleas of Pike County following his conviction

by a jury on the charge of driving while under the influence of alcohol

(“DUI”)-high rate of alcohol 4th offense or subsequent, 75 Pa.C.S.A. §

3802(B).1 After a careful review, we affirm.




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 Based on the record from the jury trial, the trial court convicted Appellant
of the following offenses: registration and certificate of title required,
operation following suspension requirement, driving while operating
privileges suspended or revoked, required financial responsibility, driving on
roadways laned for travel, duty of driver on approach of emergency vehicle,
driving vehicle at safe speed, careless driving, and reckless driving. 75
Pa.C.S.A. §§ 1301(a), 1371(a), 1543(b), 1786(f), 3309(1), 3325(a), 3361,
3714(a), and 3736(a), respectively.
J-S09037-22


       The relevant facts and procedural history are as follows: On March 2,

2020, the Commonwealth filed an Information charging Appellant with

numerous offenses in connection with driving while under the influence of

alcohol on March 23, 2019. Appellant, who was represented by counsel,

proceeded to a jury trial on November 12, 2020.

       Prior to the selection of the jury, defense counsel noted this “is going

to be the first jury that is selected in Pike County after the whole Covid

[pandemic2] started. In other words, nobody else [has] picked a jury here.”

N.T., 11/12/20, jury selection, at 37 (footnote added). Accordingly, outside

the presence of the prospective jurors, defense counsel informed the trial

court that Appellant had questions about the court procedures, which would

be used in response to the Covid-19 pandemic.         Specifically, the following

relevant exchange occurred in the trial court’s chamber:

             [DEFENSE COUNSEL]: Next Your Honor, we have
       questions.   My first question is where would the jurors be
       deliberating? Once the jurors are picked and this goes to a
       deliberation where are they going to be deliberating?
              THE COURT: In the main Courtroom.
             [DEFENSE COUNSEL]: So, my second question is as I
       understand it the jurors are going to be in the gallery in the first
       three rows of the gallery?


____________________________________________


2The global COVID-19 pandemic resulted from the spread of a virus known
as SARS-CoV-2, commonly known as coronavirus, which causes the disease
known as COVID-19.




                                           -2-
J-S09037-22


           THE COURT: [C]onceivably yes, but conceivably they can
     walk around in the gallery area.
           [DEFENSE COUNSEL]: And some of those jurors during the
     Trial are going to be behind my back, is that—am I correct in
     that Your Honor?
           THE COURT: Well, I think to the side.
           [DEFENSE COUNSEL]: Well, if where my table is and
     where the jurors are going to be sitting [is] in that second part
     of the gallery, they are going to be behind my back, and I am
     not going to be able to see them.
          THE COURT: I would say they are to your side. That would
     be my belief. You could angle your chair and be to the side. It
     would be more, there would be more of an issue for the
     Commonwealth I think from where their table is positioned.
          [DEFENSE COUNSEL]: In all fairness[,] I think for both of
     us Your Honor.
           THE COURT: It may be both.
            [DEFENSE COUNSEL]: If I’m in my chair and I have a
     witness, and the witness is going to be sitting where the jury
     used to sit as I understand, now I’m not sitting up in front, so I’ll
     be focusing on [sic]. So those jurors as I understand it are going
     to be up to a hundred feet away from the witness during the
     Trial.
           THE COURT: I haven’t measured it. You may be close to
     accurate.
           [DEFENSE COUNSEL]: I just kind of paced it out. But it
     looks like about a hundred feet away from the jury, they are not
     going to be able to see. I’ll get into my objection.
          THE COURT: Okay. Well, we’re doing the best we can with
     our Covid preparation, and you could note whatever of record in
     terms of if there is going [sic] any Appellate issues on it.
           [DEFENSE COUNSEL]: Yes, Your Honor.
           THE COURT: We’re going to go forward with it, and we
     think we’ve made the best decision we can.
           [DEFENSE COUNSEL]: Will the jurors, Your Honor, be
     provided with face shields or [will] they not be provided with
     face shields once we settle on fourteen?



                                     -3-
J-S09037-22


           THE COURT: Once we have the fourteen, I didn’t envision
     requiring face shields, for the witnesses I think we did. We had
     planned on the witness, right or were we planning on the jurors
     also?
           COURT ADMINISTRATOR: It was up to you, Your Honor.
     We did discuss the witness removing a homemade mask or
     wearing the shield.    Whatever you are comfortable for our
     witness to testify. We do have face shields available for the jury
     panel if it was something that was requested and we would
     accommodate, but it would just depend on the fourteen and the
     motions of counsel.
           THE COURT: I don’t even envision the witness wearing a
     face shield if [sic] necessary.
          [DEFENSE COUNSEL]: Your Honor, I would like to place
     my objections on the record.
           THE COURT: Sure.
            [DEFENSE COUNSEL]: First[,] Your Honor, if the jurors are
     wearing masks during jury selection and then during Trial, I’m
     going to be unable to see their facial expressions whatsoever,
     and in fact some of them will be sitting in the back of me, so I
     won’t be able to see them anyway during Trial. If they are
     wearing these face masks and are seated in the gallery as
     opposed to our normal jury areas, again I won’t be able to see
     their facial expressions whatsoever. I’ll have no idea if they are
     sticking their tongue out at me when I ask a question, and that
     is an integral part of what happens in jury selection and during
     the Jury Trial because I’m able to see their faces to see how
     they’re reacting to certain questions they are being asked;
     answers that are being asked during selection and Trial. Next, I
     have specific objections to where the jurors are sitting during
     jury selection because some of them are in the very back of the
     Courtroom. I can’t even see their faces. So, even if they weren’t
     wearing masks[,] I can’t see their faces. I can’t see their body
     language. I’m not even sure they are going to be able to hear
     me, hear my questions and how we’re going to be able to do
     that, and once they’re seated some of them are going to be up
     to potentially a hundred feet away from the witness, and I’ll get
     into later how that’s key but so, again when we are in a Trial
     we’re not going to be able to see body language, facial
     expressions because they are so far away. That also goes into
     the fact that when they are so far away from the witness, they
     are not going to be able to see. They are the judges of

                                   -4-
J-S09037-22


     credibility. They are going to be judging the credibility of that
     witness, that goes to body language, that goes to facial
     expressions, it goes to minute changes in voice and details.
     They are not going to be able to see them[,] and I fear they are
     not going to be able to hear them very well, having been in this
     Courtroom very often and knowing that the people who are
     sitting back in the back can barely hear when people are on the
     witness stand. So, they as the judges of credibility are not going
     to be able to judge the credibility of the witness, to their body
     language and everything else, and they are going to be so far
     away they are not going to be able to see those minute changes.
            We also have video and audio which is extremely
     important during this case and potentially exhibits, pictorial
     exhibits that are extremely important in this case. I don’t see
     how in conjunction with that people sitting in the back row and
     third row normally are going to be ten feet away from the video
     screen or fifteen feet away from the video screen, and the
     speaker is right there, are going to be able to judge what is said
     on the video because some of this is very low murmuring voices
     [of] the trooper talking to my client. I don’t see how they are
     actually even going to be able to see that whatsoever, and
     they’re certainly not going to be able to judge again credibility,
     and I can’t judge credibility for what’s happening with the jurors
     at this point in time.       So, while I appreciate the Court’s
     attempting to do it’s [sic] best to get the jurors in there and
     seated, I would suggest to the Court that had the Court put into
     place face masks; having the jurors not be wearing any kind of
     face masks on their face instead wear a clear plastic shield, at
     least we’ll be able to see their faces at that point in time to be
     able to judge some of them. At the same time as I understand
     it, maybe the witness will be wearing some kind of plastic face
     shield, but again if they are a hundred feet away, I don’t see
     how we’re supposed to judge the credibility. Normally, they are
     ten to fifteen feet away from a witness. Credibility in this case is
     going to be a large issue, as well as the video in this case being
     a large issue, as well as the sound from the video being a large
     issue, the things that are said and done, and we just don’t
     believe at this point in time that we’re going to be able to do
     that with the jurors sitting where they are now going to be
     seated, in jury selection seated well over a hundred feet away
     from me. They are all in the back in the Courtroom wearing
     masks. We don’t know how my client can get a fair and
     Constitutional verdict [with a] jury decision in this matter.


                                    -5-
J-S09037-22


                                 ***
           I believe[,] Your Honor, with all of those objections on the
     record we’re asking that we not hold this Trial under these
     circumstances.
            THE COURT: Do you want to respond at all [Assistant
     District Attorney (“ADA”)]?
            [ADA]: Your Honor, it is my impression in the
     Commonwealth the Court has gone through a lot of planning in
     terms of socially distancing the jurors for the purpose of
     ensuring the safety of the jurors, and any concerns that may
     affect their going through the jury process. As I understand it,
     it’s precisely what the Court was supposed to do throughout the
     State, keeping in mind the resources and layout of each
     individual County’s Courtroom. You’ve done that. There have
     been several references, I just want to address one specific
     thing. There are several references that jurors are going to be
     more than a hundred feet away from a witness. I don’t believe
     that’s the case because once a jury is picked, they are going to
     be, as I understand[,] in the first three row[s] and they are not
     going to populate all the way back to the Courtroom. So, I don’t
     believe there is ever going to be this circumstance where the
     jurors are a hundred feet away from the witness. If my memory
     serves me, I believe there’s stereo equipment throughout the
     Courtroom that allows everyone to hear what’s being played on
     the speakers. The Court in the past has developed a very large
     visual system with two very large monitors which allows all of
     the Courtroom to see what’s on those monitors. So, it seems to
     the Commonwealth the Court has done precisely what it is
     supposed to do in relation to planning this and doing it in a way
     that’s fair to all, keeping in mind the safety of the jurors.
           THE COURT: Alright, the Defendant’s objections are noted
     but overruled.
                                 ***
           Anything else that needs to be addressed counsel?
                                 ***
           [DEFENSE COUNSEL]: Well, I guess on the record too I
     have to ask this question is where am I limited on where I can
     stand in relation to a witness, am I limited in where I am allowed
     to stand in relation to the jurors?



                                   -6-
J-S09037-22


            THE COURT: Well, as far as the witness I would just ask
      that unless you have to approach and hand up an exhibit that
      you not get up near the witness chair. You know, it would be
      preferable [that] you’d be at the very least or at the very most
      at the podium, just because that has the microphone so that
      everyone can hear….
            [DEFENSE COUNSEL]: The jurors[,] Your Honor, where am
      I? How close am I allowed to get? Am I allowed to—in other
      words, they are sitting back in the gallery am I allowed to go
      outside of the bench area?
           THE COURT: Not outside of the bench bar area. There is
      no microphone. The reporter also needs to hear.
             [DEFENSE COUNSEL]: And again, Your Honor, I’m
      specifically, I have to make that objection at this point in time
      that I am not able to do that. Understanding that the jury is
      sitting in an awkward area, I don’t know how I am going to
      effectively communicate with them as I am doing this to be able
      to deal with issues. I am going to be severely limited on where I
      am going to be able to stand; where I am going to be able to
      walk; how I am going to be able to talk to the jury. I have to
      make that of record, Your Honor. I know the Court is trying to
      do what the Court can do in this situation. I think the Court is
      fully aware that I believe that it severely limits the defense in
      this case, and it severely limits the rights that my client has for
      me to be an effective advocate at this point in time, and I don’t
      believe I can do so under these rules and regulations that you’ve
      put into place. I understand it’s extraordinary circumstances
      with Covid, I think those extraordinary circumstances with Covid,
      particularly the numbers that are up in Pennsylvania right now,
      should cause this Trial to be continued so we could do so in a
      safe environment but also in a fair manner to my client. I need
      that on [the] record, Your Honor. I know you overruled me, but
      I have that of record.
            THE COURT: Yes, it is on the record. Overruled.

N.T., 11/12/20, jury selection, 7-13, 15-16, 19-22.

      Following the discussion in the trial court’s chamber, the trial court

conducted voir dire in the Courtroom. During voir dire, the following relevant

exchange occurred:


                                     -7-
J-S09037-22


            THE COURT: The attorneys are going to have questions for
     you. Please listen to their questions carefully, and if you could
     also if you have to respond individually beyond raising your sign,
     your number sign, do your best to keep your voice up so our
     reporter can take down whatever answer you may be giving to
     the attorneys’ questions. Unlike us who are seated at tables and
     so forth, you don’t have the benefit of a microphone, so we’re
     not yet at the point in little old Pike County where we could put
     microphones on each of our jurors so, I will ask that you do the
     best you can and if we have to ask you to repeat your answer
     we will do that, and if you do have to stand up to answer a
     question if you feel that [is] more appropriate to do that, feel
     free to do so. You’re not required to, and the choice is yours as
     to you know everyone, I believe is wearing a mask and that’s
     certainly your choice. If you feel you have to take the mask off
     to answer the question, please do so but the main thing I want
     to do is just try to keep the distance we have right now in the
     Courtroom. That’s why we are not going to have you moving
     around, so if you do need to stand, please stand in the seat that
     you’re in or in that area and remain in that area.
                                 ***
           JUROR NO. 32: My question is in the jury room when we
     are discussing the evidence, are people going to be required to
     wear a mask?
           THE COURT: Well, what we’re going to do, normally our
     jury room is to my left down a hallway….[B]ut our intention is to
     have the jurors who are in the case deliberate in the Courtroom
     in the gallery so that you have the bigger, larger room to
     distance. So, that is the intention[.]
           [DEFENSE COUNSEL]: And I think the question was I
     believe Your Honor was is while they are deliberating are they
     going to have to wear masks?
           THE COURT: I don’t have, and I say as President Judge of
     the Court of Common Pleas, I have not imposed a mask
     mandate. I know we’ve all dealt with it in different ways. You
     see that I am not wearing one, however, I am not going to
     mandate [that] but I’m just going to ask [everyone] to be
     courteous and respectful because quite frankly if I wasn’t so far
     away and someone had a concern about me not wearing a mask,
     I may very well wear one. So, to me it really becomes just
     mutual respect to each other and that’s why we wanted to do
     the breaks and the deliberations in the main Courtroom which is

                                   -8-
J-S09037-22


      much larger because it gives people who may be a little more
      worried about it, an ability to distance more then others. So,
      again ladies and gentlemen, I think it’s really going to come
      down to the civility and mutual respect and common sense. So,
      again that is the best way I can explain it….Treat your fellow
      jurors as you would like to be treated yourself in other words.

Id. at 32-33, 43-45.

      Thereafter, a prospective juror indicated “concerns” with the trial court

not imposing a mask mandate. Id. at 45.        In response, defense counsel

addressed the prospective jurors during voir dire as follows:

             [DEFENSE COUNSEL]: So, again we’re living in a new
      world, and I’m sure we’ve all watched the TV, and we see all the
      numbers…going up and all these things happening. Do you think
      that’s affected you in a way that would make it difficult for you
      to be a juror? Do you feel comfortable sitting in here during the
      day for at least a couple of days? Is that going to be a problem
      [with] all the things that we’re seeing about all the numbers
      rising and all these things happening?
            Okay folks, you’re going to have to hold [your numbers]
      up because I’m going to take a while to write them down. I’m
      not very quick. So that is 1, 10, 20, 25, 40, 32, 17, 52, 28, did I
      get everybody? So that would be a problem for you sitting on
      the jury here today or when the jury is picked and being on that
      jury for the next couple of days because of what’s happening
      and the world out there with the pandemic and all the numbers
      that are rising so quickly? So, all those people that I wrote
      those numbers down, is that the way you feel?....
            So, I guess my last question is it’s kind of like when you
      get married, speak now or forever hold your piece. Is there any
      other reason that you believe that you can’t be a fair juror? This
      gentleman sitting to my right who deserves to have a fair jury,
      who constitutionally demands to have a fair jury. Is there
      anybody here that can’t be a fair juror for any other reasons
      other than what we haven’t already asked you? And that’s 39,
      and 10, and 20. Did I get everybody?

Id. at 45-46.


                                     -9-
J-S09037-22


      After several prospective jurors raised their hands indicating they

would have difficulty being a fair juror because of their concerns about the

Covid-19 pandemic and/or concerns with the trial court’s lack of a mask

mandate, the trial court held a sidebar discussion. The trial court informed

the attorneys “I’ll ask if you have strikes for cause, but the Court would…be

inclined [for those] people who would have Covid concerns being stricken

from the panel with the ones I have and the hearing issues, we have more

than enough for the jury panel[.]” Id. at 48. In response, defense counsel

indicated “Your Honor, I’m going to ask that they not be stricken. I think we

should voir dire a couple of questions and find out if it’s the real reason or if

they are just trying to get off the jury.” Id. at 49.

      The following relevant exchange then occurred during the sidebar

discussion:

            THE COURT: Counsel, I am going to ask the panel just so I
      make sure I have an absolute exact number of which ones have
      a problem with the Covid policies and serving, and I am going to
      have them clarified [sic] and it is on the record so, the Court’s
      intention is if they answer that they would have a problem
      serving in anyway regardless of what rules or policies the Court
      puts in place, they’ll be excused from [jury] service and we’ll
      have more than enough jurors for a panel[.]
             [DEFENSE COUNSEL]: It just makes me nervous Your
      Honor because some of them may just not want to serve on a
      jury which normally we’re going to question them to see if they
      have an actual valid concern, but we seem to be doing it much
      differently and understanding we’re in the middle of a pandemic,
      so we do things differently than we normally do that may place
      us at a disadvantage.
              THE COURT: I understand. Okay. Thank you.



                                     - 10 -
J-S09037-22


Id. at 49-50.

      The sidebar discussion concluded, and the following exchange occurred

during the voir dire:

              THE COURT: Alright ladies and gentlemen, the attorneys
      and I discussed some follow-up issues regarding the questioning
      and the answers that were provided. I just want to make
      absolutely sure I have the correct juror responses to the
      questions, several of the questions that were asked. One of
      them you may recall was asked about concerns if selected as a
      juror with regard to Covid and the numbers in the
      Commonwealth right now, etc., maybe there is some concern
      about the Court’s policy or lack of a formal policy if you want to
      call it, whatever it may be. But of those individuals that who did
      have a concern serving as a juror during Covid, if you could just
      to the point that you would not feel comfortable serving
      regardless, whether selected or not because please remember
      that there are twelve jurors, two alternate jurors….So, if you
      could just raise your signs again just so we could make sure we
      get an accurate count. So, we have juror number 1, 10, 17, and
      if I call your name, you could put your sign down, 20, 22, 25,
      28, 31, 32, 40, 45, and 52. Alright[.]
            [DEFENSE COUNSEL]: Your Honor, approach?
            THE COURT: In a minute please. The other issue I just
      want to make sure, I understand juror number 45 you’ve been
      having a hard time hearing us if you could hear us at all, but you
      were one of the individuals who raised your sign for having a
      hearing issue. Is that correct, sir?
            JUROR NO. 45: Yes.
            THE COURT: Alright, and I believe juror number 30 did you
      raise your sign earlier asking about hearing?
            JUROR NO. 30: Yes.
             THE COURT: Okay. Sir, would that affect your ability to be
      a fair and impartial juror being a juror in the case if you were to
      be within the first three, actually I guess it would be the first five
      rows if selected as a juror?
           JUROR NO. 30: If they are talking like you are through the
      microphone I can hear, but if you were not close to a
      microphone, I cannot hear you, sir.

                                     - 11 -
J-S09037-22



Id. at 50-52.

        The following exchange then occurred during a sidebar discussion:

              [DEFENSE COUNSEL]: Well, my problem is Your Honor that
        we only have two African Americans on our jury and both of
        them apparently are going to be stricken because of the
        concerns about Covid. At this point in time, again this jury is not
        going to represent fairly across that because of the Covid[, which
        is] something completely outside of our control, neither one of
        them said they couldn’t serve as a juror, what they are saying is
        that they are concerned about the Covid because these along
        with a bunch of other people so that it is going to strip my jury
        of my only two African American jurors which means the twelve
        jurors will no longer be a jury of my peers. It’s not really a
        Batson[3] challenge, Your Honor, because if the Commonwealth
        hasn’t have [sic] stricken them then Covid has stricken them,
        but again that is going to be a no longer fair and impartial jury
        seeing [sic] completely outside of the control of my client being
        Covid-19.
              THE COURT: Well, I don’t think it would fit within Batson
        but---
                [DEFENSE COUNSEL]: Well, it’s not Batson Your Honor,
        it’s a different but it’s the same result if it’s not the Covid-19
        concern it’s African American. We understand that Covid has
        been affecting the African American community greater than it
        has and in different ways than it has in the Caucasian
        community. If they are being stricken off, I no longer have a
        fair jury for my client in the overall process of the community
        and a jury of his peers and because of their fears of Covid and
        it’s disproportionate and I ask for a continuance.
              THE COURT: Alright. The objection is noted but overruled.

Id. at 52-53 (footnote added).


____________________________________________


3   Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).




                                          - 12 -
J-S09037-22


      Based on the aforementioned, the trial court removed the prospective

jurors who indicated they had hearing difficulties, concerns about serving as

a juror because of the Covid pandemic, and/or concerns about the trial

court’s decision to not require face masks.     Id. at 53. Jury selection then

continued with the attorneys exercising their peremptory challenges until a

final jury, plus alternates, were selected.

      At the jury trial, the Commonwealth established that, on March 23,

2019, just after midnight, Pennsylvania State Police Troopers Kristopher

Ketten and Nathan Conway were on patrol in a marked cruiser. N.T.,

11/12/20, trial, at 25. They made a right turn from Route 739 South onto

Doolan Road in Pike County when they observed a vehicle approaching in

the opposing lane of travel with its high beam lights activated.     Id.   The

vehicle traveled partially into the troopers’ lane of travel. Id.

      The troopers turned their vehicle around and ran the vehicle’s

registration, at which point they discovered there was “no insurance on the

vehicle.” Id. at 26. The troopers activated their cruiser’s emergency lights

and sirens; however, the vehicle failed to yield, resulting in a chase reaching

“speeds of eighty miles an hour[.]” Id. at 25. After “one point five miles[,]”

the vehicle stopped, and the troopers approached the vehicle. Id. at 26.

      Appellant was seated in the driver’s seat, and the troopers smelled a

strong odor of alcohol as they approached the vehicle. Id. at 27. Appellant

was unable to provide the troopers with his driver’s license. Id. at 28.


                                     - 13 -
J-S09037-22


Appellant refused to perform field sobriety tests and asked, “[C]an’t we just

do a breathalyzer?” Id. at 32. Accordingly, the troopers transported

Appellant to the Blooming Grove barracks where they administered a

breathalyzer, which revealed a BAC of 0.134%.

       The jury convicted Appellant of DUI-high rate of alcohol-4th offense or

subsequent, and the trial court convicted Appellant of numerous offenses

indicated supra.      On April 29, 2021, Appellant proceeded to a sentencing

hearing at the conclusion of which the trial court imposed an aggregate of

eighteen months and ninety days to sixty months in prison with credit for

time served. This timely appeal followed. The trial court directed Appellant

to file a Pa.R.A.P. 1925(b) statement,4 Appellant timely complied, and the

trial court filed a Pa.R.A.P. 1925(a) opinion.

       In his first issue, Appellant challenges the manner in which the trial

court conducted voir dire as it relates to the use of Covid-19 protocols.

Specifically, he contends the trial court improperly modified the voir dire

process by permitting prospective jurors to wear face masks during voir

dire.5 Appellant argues he was “stripped” of his right to choose a “fair,

____________________________________________


4We note that, pertaining to the contents of the trial court’s order, the order
complies with Pa.R.A.P. 1925(b)(3). Moreover, the certified docket entries
contain a notation indicating the order was served on Appellant’s counsel on
May 28, 2021, in compliance with Pa.R.Crim.P. 114.

5 In his appellate brief, Appellant also avers the trial court abused its
discretion in permitting the prospective jurors to sit in the Courtroom
(Footnote Continued Next Page)


                                          - 14 -
J-S09037-22


competent, and impartial” jury since he was unable to gauge the prospective

jurors’ facial expressions and credibility while they were wearing face masks.

Appellant’s Brief at 12.

      “The Sixth and Fourteenth Amendments guarantee a defendant the

right to, inter alia, an impartial jury, and this right extends to both the guilt

and sentencing phases of trial.” Commonwealth v. Le, 652 Pa. 425, 208

A.3d 960, 972 (2019) (citation omitted). Thus, the jury selection process is

crucial to the preservation of a criminal defendant’s constitutional right to an

impartial jury. See Commonwealth v. Hunsberger, 619 Pa. 53, 58 A.3d

32 (2012).

             Voir dire plays a critical function in assuring the criminal
      defendant that his right to an impartial jury will be honored.
      Without an adequate voir dire, the trial judge’s responsibility to
      remove prospective jurors who will not be able impartially to
      follow the court’s instructions and evaluate the evidence cannot
      be fulfilled.
            While this Court has explained that the scope of voir dire is
      within the sound discretion of the trial court, the United States
      Supreme Court has stated that the exercise of the trial court’s
      discretion,...[is] subject to the essential demands of fairness.


(Footnote Continued) _______________________

gallery, which was approximately one hundred feet from counsel, during voir
dire. However, Appellant failed to raise this specific issue in his court-
ordered Pa.R.A.P. 1925(b) statement. Accordingly, this issue has been
waived.     See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the
Statement and/or not raised in accordance with the provisions of this
paragraph (b)(4) are waived.”); Commonwealth v. Scott, 952 A.2d 1190,
1191 (Pa.Super. 2008) (holding issues not raised in a Rule 1925(b) concise
statement are waived).



                                         - 15 -
J-S09037-22


Le, supra, 208 A.3d at 972-73 (quotation marks, quotations, and citation

omitted). See Commonwealth v. Impellizzeri, 661 A.2d 422, 427

(Pa.Super. 1995) (holding that, in reviewing a trial court’s ruling on a

challenge to the empaneling of a jury, “we employ a standard of review

which affords great deference to the trial judge”) (citation omitted)).

               [Moreover,] [t]he purpose of voir dire is solely to ensure
        the empaneling of a competent, fair, impartial, and unprejudiced
        jury capable of following the instructions of the trial court....Voir
        dire is not to be utilized as a tool for the attorneys to ascertain
        the effectiveness of potential trial strategies.

Commonwealth v. Knight, ___ Pa. ___, 241 A.3d 620, 640 (2020)

(quotation marks and quotation omitted).

        In the case sub judice, the trial court set forth the following reasons

for denying Appellant’s objection and permitting prospective jurors to wear

face masks during voir dire:

              The first question presented is whether the trial court erred
        or abused its discretion by permitting jurors to wear masks
        which obscured their faces during jury selection as opposed to
        clear face shields, when both Appellant and his counsel were
        unable to see the facial expressions of the potential jurors[.]
        [A]ll masking protocols implemented by the trial court was
        conducted         in       accord[ance]        with        AOPC[6]
        Recommendations….[T]he trial court adhering to the AOPC
        Recommendations and…allowing potential jurors to wear opaque
        masks during jury selection was neither error nor an abuse of
        discretion.
              On March 16, 2020, the Supreme Court of Pennsylvania
        declared a state-wide judicial emergency due to the public health
____________________________________________


6   “AOPC” refers to the Administrative Office of Pennsylvania Courts.



                                          - 16 -
J-S09037-22


      crisis caused by the Covid-19 [p]andemic. Pursuant to that
      emergency declaration, all jury trials in the Commonwealth were
      suspended through June 1, 2020. On May 11, 2020, [AOPC]
      created the Jury Trial Working Group (“JTWG”) to identify issues
      and provide recommendations in anticipation of [resuming]…jury
      trial[s] in the Commonwealth. By June 25, 2020, the JTWG
      issued a series of recommendations for those judicial districts
      where jury trials would resume (“AOPC Recommendations”).
            The AOPC Recommendations state in relevant part:
            Face coverings or masks that cover the nose and
            mouth should be required for all the personnel and
            the public. The court should consult with counsel for
            the parties about how to handle the wearing of
            masks by witnesses while testifying and the jurors
            during voir dire. The court may want to consider the
            use of clear protective masks, so facial expressions
            and demeanor may be evaluated.
      AOPC Recommendations, p. 8….[The trial court notes that]
      [m]asking and social distancing of prospective jurors does not
      interfere with the purpose of voir dire: the empaneling of a
      competent, fair, impartial, and unprejudiced jury capable of
      following the instructions of the trial court.

Trial Court Opinion, filed 8/3/21, at 4-5 (citations omitted) (footnote added).

      We agree with the trial court’s sound reasoning. We conclude the trial

court did not abuse its discretion as to the scope or form of the voir dire

examination and abided by the “essential demands of fairness.” Le, supra,

208 A.3d at 973. See Commonwealth v. Delmonico, 251 A.3d 829

(Pa.Super. 2021) (holding the trial court’s masking and social distancing

requirements during voir dire did not violate the appellant’s right to an

impartial jury or notions of due process).

      The record in the instant case reflects that, in response to the

emergency circumstances related to the Covid-19 pandemic, the trial court


                                    - 17 -
J-S09037-22


reasonably examined the recommendations provided by AOPC regarding voir

dire and, based thereon, reasonably concluded that potential jurors were

permitted to wear face masks.7 The trial court’s protocols were not arbitrary;

but rather, reflected careful consideration of governing safety and health

measures.

       Moreover, there is no evidence the trial court’s discretion in permitting

the prospective jurors to wear masks interfered with the sole purpose of voir

dire: “the ‘empaneling of a competent, fair, impartial, and unprejudiced jury

capable of following the instructions of the trial court.’” Delmonico, 251

A.3d at 832 (quotation marks and quotation omitted). Thus, Appellant is not

entitled to relief on this claim.

       Appellant additionally contends the trial court abused its discretion in

permitting the jurors, who were selected for trial, to sit in the gallery of the

Courtroom, which was approximately thirty feet from the witness stand, for

the duration of the trial.8 He suggests he did not have the benefit of a “fair,

____________________________________________


7 To the extent Appellant suggests the trial court required the prospective
jurors to wear face masks, we find no merit. The record reflects the trial
court specifically indicated it had “not imposed a mask mandate.” N.T.,
11/12/20, jury selection, at 44. Rather, the trial court permitted the
prospective jurors to wear face masks and directed everyone to be
“courteous and respectful” of each person’s decision about wearing a mask.
Id.

8  In his appellate brief, Appellant also contends the trial court abused its
discretion in permitting jurors to wear face masks for the duration of the
trial. However, Appellant failed to raise this specific issue in his court-
(Footnote Continued Next Page)


                                          - 18 -
J-S09037-22


competent, and impartial” jury since the jury was forced to observe

witnesses from an excessive distance. Appellant’s Brief at 12.

      As indicated supra, Appellant had the right to a fair and impartial jury.

See Le, supra. In addressing Appellant’s issue and explaining the reasons

it required the jury to sit in the gallery, as opposed to the jury box, during

trial, the trial court indicated the following:

            The question presented is whether the trial court erred or
      abused its discretion by having the jury sit in the gallery of the
      Courtroom when the jury was approximately thirty (30) feet
      from the witness stand[.] [T]he AOPC Recommendations suggest
      that the jury be seated in the Courtroom gallery to
      accommodate social distancing requirements….[T]he trial court
      adhered to the AOPC Recommendations and…seating jurors in
      the gallery of the Courtroom was neither error nor an abuse of
      discretion.
            As stated supra, the AOPC Recommendations also indicate
      that courts should consider seating jurors in a cordoned-off
      section of the Courtroom gallery instead of the jury box…[and]
      maintain     social   distance    between     jurors[.]  AOPC
      Recommendation, p. 16, 20, 22.
            [T]he layout [for Appellant’s trial] was planned and [done]
      in accord[ance] with AOPC Recommendations. Here, the witness
      stand was relocated to the jury box[,] and the jurors were
      seated at least six (6) feet from any other juror in the rows of
      the Courtroom gallery closest to the witness stand. Both the
      Commonwealth and Defense tables were rotated ninety (90)
      degrees to face the witness stand, and the presiding Judge
      remained on the bench to the left of [the] counsels’ tables. This
      layout, while admittedly not ideal, presented the most practical
(Footnote Continued) _______________________

ordered Pa.R.A.P. 1925(b) statement. Accordingly, this issue has been
waived.   See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not included in the
Statement and/or not raised in accordance with the provisions of this
paragraph (b)(4) are waived.”); Scott, supra (holding issues not raised in a
Rule 1925(b) concise statement are waived).



                                         - 19 -
J-S09037-22


      and effective accommodations for the jury and witnesses in a
      spacious Courtroom constructed in 1874. Appellant was still
      seated at counsel table in a position furthest from the jury with
      the jury seated to his right and with no more [of] an obstructed
      view as would be present without the modified layout. Although
      constructed in 1874, [the] Courtroom is retrofitted with large
      LED screens[,] which allow proffered evidence to be viewed in
      the gallery and a sound system which projects the voices of the
      presiding    Judge,    litigants,  attorneys,    and    witnesses.
      Additionally, neither the court nor the tipstaff were informed of
      any issues regarding the jury’s ability to view the witnesses,
      hear their testimony or observe any evidence presented.
              Since the   trial court    adhered      to   the   AOPC
      Recommendations on social distancing and seating a jury in the
      gallery,…the judgment exercised was neither manifestly
      unreasonable, nor the result of partiality, prejudice, bias or ill
      will[.]

Trial Court Opinion, filed 8/3/21, at 7-8.

      We agree with the trial court’s sound reasoning and find no abuse of

discretion. The record reveals the trial court reasonably considered the

recommendations provided by AOPC regarding safety measures for jurors to

be seated during the Covid-19 pandemic. The trial court’s social distancing

protocols were not arbitrary; but rather, reflected careful consideration of

governing   safety   and    health   measures.   See    Delmonico,     supra.

Furthermore, Appellant has failed to demonstrate any prejudice, including

that the jury was not fair and impartial as a result of the social distancing

protocols. See Le, supra. Thus, we find he is not entitled to relief on this

claim.

      In his next issue, Appellant contends the trial court erred in dismissing

all prospective jurors who indicated during voir dire that their concerns

                                     - 20 -
J-S09037-22


about the Covid-19 virus would impact their ability to be fair and impartial

jurors.   Appellant contends the trial court should have inquired further to

determine whether each prospective juror’s concern was legitimate and, if

so, whether the trial court could provide an appropriate accommodation

before disqualifying the jurors.

       It is well established that:

       The test for determining whether a prospective juror should be
       disqualified is whether he [or she] is willing and able to eliminate
       the influence of any scruples and render a verdict according to
       the evidence, and this is to be determined on the basis of
       answers to questions and demeanor....It must be determined
       whether any biases or prejudices can be put aside on proper
       instruction of the court....The decision on whether to disqualify is
       within the discretion of the trial court and will not be reversed in
       the absence of a palpable abuse of discretion....

Commonwealth v. Wilson, 543 Pa. 429, 672 A.2d 293, 299 (1996)

(quotation omitted).

       Here, in explaining the reasons it disqualified several prospective

jurors, who, in response to defense counsel’s questions, expressed concern

about their abilities to be fair jurors because of their worries about the

Covid-19 pandemic and/or the trial court’s policies in response thereto,9 the

trial court indicated the following:

           The question presented is whether the trial court
       committed palpable error by dismissing potential jurors
____________________________________________


9 We note the trial court also disqualified the prospective jurors who
expressed having difficulty hearing the proceedings. Appellant has not
challenged this portion of the trial court’s ruling.



                                          - 21 -
J-S09037-22


      experiencing anxiety or uneasiness about sitting for jury duty
      because of Covid-19 when Appellant’s counsel was not permitted
      to ask follow-up questions….[T]he trial court’s [disqualification]
      of anxious potential jurors without allowing follow-up [questions]
      did not interfere with the empaneling of a competent, fair,
      impartial, and unprejudiced jury capable of following the court’s
      instructions, and, therefore,…the trial court neither erred nor
      abused its discretion.
            As stated supra, the purpose of voir dire is the empaneling
      of a competent, fair, impartial, and unprejudiced jury capable of
      following the instructions of the trial court. See generally
      Delmonico[, supra].
             Here, Appellant appears to allege that he was somehow
      prejudiced by his counsel being precluded from asking follow-up
      questions regarding Covid-19 during voir dire. We disagree
      because dismissing those jurors with Covid-19 induced anxiety
      and not forcing them to sit on a jury did not interfere with the
      purpose of voir dire, to wit, empaneling a jury that is competent,
      fair, impartial, unprejudiced, and able to follow the trial court’s
      instruction.
            [T]he actions of the trial court [are] in accord[ance] with
      AOPC Recommendations, and, therefore,…the trial court did not
      commit a palpable error by dismissing every potential juror who
      indicated he or she had Covid-19 concerns about sitting for jury
      duty[.]

Trial Court Opinion, filed 8/3/21, at 6-7.

      We conclude the trial court did not abuse its discretion in disqualifying

the prospective jurors who indicated they would have difficulty being fair

jurors in light of their fears about sitting in the Courtroom and/or the trial

court’s lack of a mask mandate during the Covid-19 pandemic. The trial

court, which observed the prospective jurors’ demeanor and heard their

responses to defense counsel’s questions, was in the best position to assess

whether the prospective jurors would be fair. See Wilson, supra. Further,



                                     - 22 -
J-S09037-22


we note the trial court did not act arbitrarily but did so in accordance with

guidance from AOPC regarding Covid-19 protocols.

       Moreover, to the extent Appellant contends the trial court erred in

disqualifying the prospective jurors without giving defense counsel the

option to ask follow-up questions, Appellant is not entitled to relief. Simply

put, Appellant has not explained what additional questions defense counsel

would have asked or how further questioning would have shed light on the

“validity” of the prospective jurors’ concerns. Thus, we find no abuse of

discretion. 10 See Wilson, supra.

       In his final claim, Appellant argues the trial court erred in failing to

provide the jury with an instruction regarding the twenty-minute observation



____________________________________________


10 In his brief, Appellant additionally suggests the trial court’s disqualification
of the prospective jurors, who expressed concern about serving during the
Covid-19 pandemic, resulted in a deprivation of his Sixth Amendment right
to a trial by a jury of his peers drawn from a source fairly representative of
the community. Appellant’s Brief at 13-14. However, Appellant did not
raise this specific issue in his court-ordered Pa.R.A.P. 1925(b) statement.
Accordingly, this issue has been waived. See Pa.R.A.P. 1925(b)(4)(vii)
(“Issues not included in the Statement and/or not raised in accordance with
the provisions of this accordance with the provisions of this paragraph (b)(4)
are waived.”); Scott, supra (holding issues not raised in a Rule 1925(b)
concise statement are waived).
       Moreover, aside from citing to a non-precedential decision,
Commonwealth v. Bey, No. 1693 WDA 2010 (Pa.Super. filed July 12,
2013) (unpublished memorandum), Appellant has set forth no authority for
his position. Thus, his issue is also waived on this basis. See Pa.R.A.P.
2119(a) (indicating the argument shall include discussion and citation of
pertinent authorities).



                                          - 23 -
J-S09037-22


period required prior to chemical breath testing. Specifically, Appellant

contends the following:

               [There were] discrepancies regarding the performance of
        the twenty-minute observation period, [and, thus,] the trial
        court failed to provide a jury instruction regarding the chemical
        breath test. Failure to do so was an abuse of discretion by the
        trial court that controlled the outcome of this case.
               Said impact is evidenced by the jury returning a question
        for the court concerning the Breathalyzer test. The jury returned
        the following question for the trial court: “Can the Breathlyzer
        [sic] be used right away after two unsuccessful attempts?”
              Had the trial court provided the jury instruction regarding
        the twenty-minute observation period, the jury would have been
        substantially better versed in the law concerning the test, and
        thus more capable in evaluating the test for its validity.

Appellant’s Brief at 17-18.

        Preliminarily, we note that, after the parties rested, they submitted

their points for charge. Defense counsel submitted two points for charge,

one of which related to Subsection 77.24(a) of Title 67 of the Pennsylvania

Code.11 N.T., 11/13/20, trial, at 70. The following relevant exchange

occurred during the charging conference:


____________________________________________


11   This Subsection provides the following:
         § 77.24. Breath test procedures.
         (a) Observation. The person to be tested with breath test
         equipment shall be kept under observation by a police officer or
         certified breath test operator for at least 20 consecutive minutes
         immediately prior to administration of the first alcohol breath
         test given to the person, during which time the person may not
         have ingested alcoholic beverages or other fluids, regurgitated,
         vomited, eaten or smoked. Custody of the person may be
(Footnote Continued Next Page)


                                          - 24 -
J-S09037-22


           THE COURT: [T]he defense has requested a charge for
      Pennsylvania Code Regulation 77.24(a) of Title 67. [Defense
      counsel,] if you want to address the basis for that request?
            [DEFENSE COUNSEL]: [T]here is a finding of fact for the
      jury on whether or not the twenty-minute test period was done
      correctly, timely, or at all. So, the breath test procedures, which
      have been testified to by the Commonwealth’s witness, I think
      need to be explained to the jury what the actual Code Section is.
      It just simply talks about observation, and how it has to be
      done, and why it has to be done, which goes right to the test.
      The test is the only evidence of my client’s guilt quite frankly in
      this. And so, they need to know those test procedures, which
      have been testified [to] quite a bit[,] and this reference has
      been, we referenced it in…Trooper [Conway’s testimony,]
      who…agreed that there had to be this twenty-minute observation
      period, and why there had to be[,] so I’m just simply asking the
      Court to give that Section to the jurors.
             THE COURT: Alright. Thank you. Commonwealth?
             [DEFENSE COUNSEL]: Again, they are the finders of the
      fact in all of this, very specifically they are the finders of fact.
             THE COURT: Okay. Thank you. [ADA].
             [ADA]: Your Honor, again I think this goes to the
      gatekeeping function of the Court who may determine whether
      the case goes to the jury but it’s not a jury issue. The standard
      instructions involving a DUI. I know DUI is a very common
      offense in the Court system and apparently a determination has
      been made that this information should not be in there as part of
      the standard instruction and I believe appropriately so given that
      it is more of a suppression issue, and also an issue of whether it
      just goes to the jury as opposed to a jury issue itself.
           THE COURT: Alright. Thank you. The request for charge
      under Regulation 77.24(a) will be denied.

(Footnote Continued) _______________________

     transferred to another officer or certified breath test operator
     during the 20 consecutive minutes or longer period as long as
     the person to be tested is under observation for at least 20
     consecutive minutes prior to initial administration of the alcohol
     breath test.
67 Pa. Code § 77.24(a) (emphasis in original).



                                         - 25 -
J-S09037-22



Id. at 70-71.

     Defense counsel took no exception or made any further argument

regarding the proposed point for charge.

     The trial court then gave its jury instruction, which did not include any

reference to defense counsel’s proposed point for charge relating to

Subsection 77.24(a). Id. at 101-12. However, despite being given the

opportunity to do so, defense counsel did not object to the jury instruction

on the basis it omitted reference to the law as set forth in Subsection

77.24(a).

     Thereafter, during deliberations, the jury asked the following question

(verbatim): “Can the analyzer be used right away after two unsuccessful

attempts legally?” Id. at 118. The trial court responded:

           Ladies and gentlemen, the question that you’ve presented
     which is I will refer to it as a breathalyzer, whether the
     breathalyzer can be used right away after two unsuccessful
     attempts legally or not is not a consideration for the jury in this
     case to make. Your determination needs to be what are the
     facts of the case, apply those facts to the law that the Court has
     given you which are the elements of the offense for the charged
     offense of Driving Under the Influence and…find whether the
     Commonwealth has proven the elements of that offense beyond
     a reasonable doubt. So, I’ll just reiterate the question that
     you’ve asked, there may have been testimony regarding the
     machine, etc., but that is not a consideration for the jury in this
     case. So, I will leave my answer at that. I’ll make the note
     available for the record as required, and then I’ll just ask that
     you continue your deliberations and if you have any further
     questions, you may present those as you did with this one.

Id. at 118-19.


                                   - 26 -
J-S09037-22


      Defense counsel lodged no objection to the trial court’s supplemental

instruction in response to the jury’s question.

      Initially, we must determine whether Appellant has preserved his

challenge to the trial court’s jury instruction. Our Supreme Court has stated:

      A general exception to the charge to the jury will not preserve
      an issue for appeal. Specific exception shall be taken to the
      language or omission complained of. Pa.R.A.P. 302(b).
      Additionally, [our Supreme] Court has held that, in the criminal
      trial context, the mere submission and subsequent denial of
      proposed points for charge that are inconsistent with or omitted
      from the instructions actually given will not suffice to preserve
      an issue, absent a specific objection or exception to the charge
      or the trial court’s ruling respecting the points.

Commonwealth v. Sanchez, 623 Pa. 253, 82 A.3d 943, 978 (2013)

(citations omitted). See Commonwealth v. Pressley, 584 Pa. 624, 887

A.2d 220, 224 (2005) (holding that “[t]he pertinent rules [of Criminal

Procedure]…require a specific objection to the charge or an exception to the

trial court’s ruling on a proposed point to preserve an issue involving a jury

instruction”); Pa.R.Crim.P. 647(C) (“No portions of the charge nor omissions

from the charge may be assigned as error, unless specific objections are

made thereto before the jury retires to deliberate.”).

      In the case sub judice, although Appellant included an instruction

pertaining to Subsection 77.24(a) of Title 67 of the Pennsylvania Code in his

proposed points for charge, defense counsel did not object or take exception

when the trial court indicated it would not give the instruction.




                                     - 27 -
J-S09037-22


      Further, after the trial court gave its jury instruction, which did not

include Appellant’s proposed instruction regarding Subsection 77.24(a),

defense counsel did not object to the instruction on this basis. Thus, in light

of ample precedent, we conclude Appellant has waived his instant challenge

to the jury instruction. See Commonwealth v. Hitcho, 633 Pa. 51, 123

A.3d 731, 756 (2015) (holding the appellant waived his challenge to jury

instruction where the appellant made no specific objection or exception to

the charge or the trial court’s rulings respecting the points); Pressley,

supra; Commonwealth v. Parker, 104 A.3d 17 (Pa.Super. 2014) (holding

submission and subsequent denial of proposed points inconsistent with given

jury instructions will not preserve issue even where counsel objected to

charge at charging conference where no objection lodged to actual

instruction given); Commonwealth v. Baker, 963 A.2d 495 (Pa.Super.

2008) (holding the appellant failed to preserve challenge to jury instruction

where she did not assert that she lodged specific objection or exception to

instruction that was given).

      Moreover,   to   the   extent   Appellant   challenges   the   trial   court’s

supplemental instruction in response to the jury’s question regarding the

breathalyzer, we note Appellant lodged no objection to the trial court’s




                                      - 28 -
J-S09037-22


supplemental instruction. Thus, he has waived any issue with regard

thereto.12 See Sanchez, supra.

       For all of the foregoing reasons, we affirm.

       Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




____________________________________________


12 We note that, aside from citing to Commonwealth v. Sasse, 921 A.2d
1229 (Pa.Super. 2007), for the general proposition that a trial court must
instruct a jury on a defense if the defense was raised properly and supported
by the record, Appellant has failed to develop his appellate argument with
citation to appropriate authority. Pennsylvania Rule of Appellate Procedure
2119(a) indicates that an appellant shall provide discussion and citation to
authorities deemed pertinent.
       In the case sub judice, Appellant has provided scant discussion of or
citation to pertinent authorities regarding his claim that the trial court erred
in refusing to give his proposed jury instruction under 67 Pa. Code §
77.24(a). See Appellant’s Brief at 15-17. Thus, Appellant’s issue may be
deemed waived on this basis, as well. See Commonwealth v. Martz, 232
A.3d 801 (Pa.Super. 2020) (holding issue waived where the appellant failed
to develop appellate argument with citation to pertinent authority).



                                          - 29 -